                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN

In the Matter of:
        LARRY OWENS                           Bankruptcy Case No.: 19-27072-beh
               Debtor(s)                            Chapter 13


           NOTICE AND REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN


        LARRY OWENS has filed papers with the court requesting modification of the Chapter 13 Plan
in the above case.

        Your Rights May be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one.)

       If you do not want the court to confirm the amended plan as proposed, or if you want the court to
consider your views on the request, then on or before 21 days after service of this notice, you or your
attorney must:

        File with the court a written request for hearing which shall contain a short and plain statement
of the factual and legal basis for the objection. File your written request at:

                                       Clerk of Bankruptcy Court
                                        517 E. Wisconsin Avenue
                                               Room 126
                                       Milwaukee, WI 53202-4581

       If you mail your request to the court for filing, you must mail it early enough so the court will
receive it on or before the expiration of 21 days.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and may enter an order confirming the amended chapter 13 plan.


MILLER & MILLER LAW, LLC
633 West Wisconsin Avenue
Suite 500
Milwaukee, Wisconsin 53203
(414) 277-7742
(414) 277-1303




                  Case 19-27072-beh         Doc 22     Filed 10/03/19      Page 1 of 3
                   REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

1. This request to amend an unconfirmed Chapter 13 Plan SUPERSEDES ALL PRIOR REQUESTS
TO AMEND THE PLAN AND INCLUDES ALL PROPOSED AMENDMENTS. TERMS NOT
FULLY STATED HERE OR IN THE ORIGINAL PLAN ARE NOT PART OF THE PLAN.



2.    Service: A certificate of service must be filed with this request for plan modification. Designate
      one of the following:

       X A copy of this proposed modification has been served on the parties (the debtor, the trustee, the
        United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or
         A motion requesting limited service is being filed simultaneously with the Court.

     3. I request the following modification of the Chapter 13 Plan last confirmed by the
      Court:

         a) The special provisions in section 8.1 of the original plan are moot and not in effect.
         b) Debtors plan remains feasible.

        All remaining terms of the original Chapter 13 Plan are unaffected. In the event of a conflict
between the terms of the original Plan and the terms of this amendment, the terms of this amendment
control.

      WHEREFORE, each Debtor requests that the Court approve this proposed amendment to the
      original Chapter 13 Plan.




                  Case 19-27072-beh         Doc 22     Filed 10/03/19      Page 2 of 3
CERTIFICATION

               The Debtor’s attorney must sign this certification. A Debtor represented by an attorney
may sign this certification. If the Debtor does not have an attorney, the Debtor must sign this
certification.

       The provisions in this Chapter 13 plan are identical to those contained in the official local
form other than the changes listed in part 3.




       I certify under penalty of perjury that the foregoing is true and correct.

      Respectfully submitted on: October 3, 2019




      /S/ Kaleb D. Zelazoski___________
      Kaleb D. Zelazoski
      Attorney for Debtor
      MILLER & MILLER LAW, LLC
      633 West Wisconsin Avenue
      Suite 500
      Milwaukee, Wisconsin 53203
      (414) 277-7742
      (414) 277-1303




                 Case 19-27072-beh         Doc 22     Filed 10/03/19       Page 3 of 3
